


110 HR 6419 IH: To amend the Internal Revenue Code of 1986 to exclude

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6419
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Rohrabacher (for
			 himself, Mr. Goode,
			 Mr. Jones of North Carolina, and
			 Mr. Roskam) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income compensation received by employees consisting of qualified
		  distributions of employer stock.
	
	
		1.Qualified stock distributions
			 to employees
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139A the following new section:
				
					139B.Qualified
				stock distributions to employees
						(a)In
				generalGross income shall
				not include—
							(1)so many shares of
				any stock received by an individual in a qualified employee stock distribution
				of such individual’s employer as does not exceed the maximum stock amount,
				and
							(2)any gain on stock
				excluded from gross income under paragraph (1) if such stock is held by such
				individual for not less than 10 years.
							(b)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified
				employee stock distributionThe term qualified employee
				stock distribution means a distribution by an employer of stock of such
				employer to all employees (determined as of the date of the distribution) of
				such employer as compensation for services.
							(2)Maximum stock
				amountThe term maximum stock amount means, with
				respect to any distribution, the lowest number of shares of stock of the
				employer received by any employee of the employer in such distribution.
							(c)Employment
				taxesAmounts excluded from gross income under subsection (a)(1)
				shall not be taken into account as wages for purposes of chapters 21, 22, 23,
				23A, and 24.
						(d)Recapture if
				stock disposed during required holding periodIf an amount is
				excluded from gross income under subsection (a)(1) with respect to any stock
				and the individual disposes of such stock at any time during the 10-year period
				beginning on the date that such individual received such stock—
							(1)the gross income
				of such individual for the taxable year which includes the date of such
				disposition shall be increased by the amount so excluded, and
							(2)the tax imposed by
				this chapter for such taxable year shall be increased by the sum of the amounts
				of tax which would have been imposed under subchapters A and B of chapters 21
				and 22 if subsection (c) had not applied with respect to such amount.
							For
				purposes of this title and the Social Security Act, any increase in tax under
				paragraph (2) shall be treated as imposed under the provision of chapter 21 or
				22 with respect to which such increase relates.(e)RegulationsThe
				Secretary shall issue such regulations as may be necessary or appropriate to
				carry out this section, including regulations which provide for the application
				of this section to stock
				options.
						.
			(b)Clerical
			 amendmentThe table of section for such part is amended by
			 inserting after the item relating to section 139A the following new
			 item:
				
					
						Sec. 139B. Qualified stock distributions to
				employees.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to stock
			 received by employees after December 31, 2008.
			
